EXHIBIT 10                

PURCHASE AND SALE AGREEMENT
AND
ESCROW INSTRUCTIONS

To: First American Title Guaranty Company
1737 North First Street
San Jose, CA 95112
Attn: Jessica Avila Dated: June 10, 2005
          (“Effective Date”)
Escrow No. NCS-170827-SC



                           OWENS MORTGAGE INVESTMENT FUND, a California limited
partnership (“Seller”) is the owner of that certain real property, consisting of
approximately fourteen and two tenths (14.2) acres of land, located at 455
Piercy Road in the City of San Jose, County of Santa Clara, State of California,
more particularly described in Exhibit A attached hereto (APN 678-93-030),
together with all easements and appurtenances thereto, including, without
limitation, all rights owned by Seller to any mineral rights, water and water
rights, wells, well rights and well permits, sanitary and/or storm sewer
capacity or reservations and rights under utility agreements with any applicable
governmental or quasi-governmental entities or agencies with respect to the
providing of utility services to such land referred to above (collectively, the
“Property”). This Purchase and Sale Agreement and Escrow Instructions
(“Agreement”) nominates First American Title Guaranty Company as escrow holder
(“Escrow Holder”) and constitutes an agreement by which Seller agrees to sell
and VENTURE DEVELOPMENT CORPORATION, a California corporation, dba Venture
Corporation (“Buyer’) agrees to buy, the Property on the terms and conditions
set forth herein.


ARTICLE 1
RECITALS

                           The Recitals described above are true and correct and
are incorporated into the body of this Agreement as though fully set forth
herein.


ARTICLE 2
DEPOSITS

                           2.1 Deposits. The total amount of Deposits to be paid
by Buyer under this Agreement is equal to One Hundred Thousand Dollars
($100,000.00) and such Deposits shall be paid in the following manner:


                                       2.1.1 First Deposit. Within three (3)
business days following the date this Agreement is fully executed by Buyer and
Seller, Buyer shall deliver to Escrow Holder, the sum of Fifty Thousand Dollars
($50,000) (the “First Deposit”) as a deposit on account of the Purchase Price.
Escrow Holder shall place the First Deposit in an interest-bearing account, with
interest accruing for the benefit of and payable to Buyer. The interest accrued
on the First Deposit while in escrow shall be deemed part of the First Deposit
for purposes of this Agreement. If the conditions set forth in Sections 4.1.1
and 4.1.2 are satisfied (or waived in writing by Buyer) on or before the
expiration of the Feasibility Period referred to in Section 4.1.2 below, then
the First Deposit shall be released by Escrow Holder to Seller and shall become
non-refundable to Buyer (except as otherwise provided in this Agreement). In the
event any of the conditions set forth in Section 4.1.1 or Section 4.1.2 are not
satisfied (or waived in writing by Buyer) within the time periods prescribed by
such Sections, then this Agreement shall be deemed terminated and the First
Deposit shall be promptly returned to Buyer.


                                       2.1.2 Second Deposit. Upon satisfaction
(or waiver in writing by Buyer in its sole discretion) of the conditions set
forth in Sections 4.1.1 and 4.1.2 below, Buyer shall deliver to Escrow Holder
for immediate release to Seller, an additional sum of Fifty Thousand Dollars
($50,000) (the “Second Deposit”) as a deposit on account of the Purchase Price.
Upon delivery of such Second Deposit with Escrow Holder (and immediate release
of the same to Seller), such Second Deposit (and First Deposit referred to
above) shall become non-refundable to Buyer (except as otherwise provided in
this Agreement). If Buyer does not deposit the Second Deposit with Escrow Holder
on or before the expiration of the Feasibility Period, then the condition set
forth in Section 4.1.2 shall be deemed unsatisfied, this Agreement shall
automatically terminate, all rights and obligations of the parties hereunder
(except for those that expressly survive the termination of this Agreement)
shall cease, and Buyer shall be entitled to the prompt return of its First
Deposit.


                                       For purposes of this Agreement, the First
Deposit and the Second Deposit, or so much thereof as have been released to
Seller and/or deposited into escrow pursuant to the terms of this Agreement, are
sometimes referred to herein as the “Deposits.”


                           2.2 Liquidated Damages. IF, AFTER SATISFACTION OF THE
CONDITIONS IN SECTION 4.1.1 AND SECTION 4.1.2 BELOW, BUYER BREACHES ITS
OBLIGATION TO PURCHASE THE PROPERTY UNDER THIS AGREEMENT (AND SUCH BREACH IS NOT
CURED OR REMEDIED BY BUYER WITHIN THE APPLICABLE CURE OR GRACE PERIOD SET FORTH
IN SECTION 10.2 BELOW), THEN SELLER SHALL BE RELEASED FROM THE OBLIGATION TO
SELL THE PROPERTY TO BUYER AND SELLER SHALL BE ENTITLED TO RECEIVE AND RETAIN
THE DEPOSITS AS LIQUIDATED DAMAGES PURSUANT TO SECTIONS 1671, 1676 AND 1677 OF
THE CALIFORNIA CIVIL CODE. THE PARTIES AGREE THAT IT WOULD BE IMPRACTICAL OR
EXTREMELY DIFFICULT TO FIX ACTUAL DAMAGES IF BUYER MATERIALLY BREACHES ITS
OBLIGATION TO PURCHASE THE PROPERTY HEREUNDER, THAT THE FOREGOING AMOUNT IS A
REASONABLE ESTIMATE OF THESE DAMAGES, AND THAT SELLER SHALL RECEIVE AND RETAIN
THE DEPOSITS AS SELLER’S SOLE AND EXCLUSIVE REMEDY IN THE EVENT OF SUCH MATERIAL
BREACH OF BUYER’S OBLIGATION TO PURCHASE THE PROPERTY HEREUNDER. SELLER HEREBY
WAIVES THE REMEDY OF SPECIFIC PERFORMANCE WITH RESPECT TO ANY DEFAULT OR BREACH
BY BUYER OF ITS OBLIGATION TO PURCHASE THE PROPERTY. THE PARTIES WITNESS THEIR
AGREEMENT TO THESE LIQUIDATED DAMAGES AND WAIVER OF SPECIFIC PERFORMANCE
PROVISION BY INITIALING THIS SECTION 2.2 BELOW.


                           BUYER’S INITIALS: MH SELLER’S INITIALS:WCO


ARTICLE 3
PURCHASE PRICE

                           3.1 Purchase Price. The purchase price for the
Property (“Purchase Price”), subject to adjustment as provided in Section 3.1.1
below, shall be Five Million One Hundred Ninety-six Thousand Seven Hundred Fifty
Dollars ($5,196,750). The entire purchase price less the First Deposit and the
Second Deposit shall be paid in cash or its equivalent to the Escrow Holder at
least one (1) business days prior to the Close of Escrow. At close of escrow
hereunder, Buyer agrees to take title the Property subject to non-delinquent
assessments encumbering the Property in the approximate amount of Two and 94/100
Dollars ($2.94) per square foot of land included within the Property.


                                       3.1.1 Adjustment to Purchase Price. In
the event Buyer is ready, willing and able to close escrow hereunder prior to
the Outside Closing Date (as defined in Section 7.1 below), then the Purchase
Price referred to in Section 3.1 above shall be reduced by One Thousand Dollars
($1,000.00) per day for each day prior to the Outside Closing Date that escrow
actually closes hereunder.


                           3.2 Payment. The Purchase Price referred to in
Section 3.1, as the same may be adjusted pursuant to Section 3.1.1 above, shall
be payable in cash by Buyer to Seller at the close of escrow. The Deposits
referred to above shall be credited against the Purchase Price at the close of
escrow.


ARTICLE 4
CONDITIONS OF ESCROW

                           4.1 Buyer’s Condition to Closing. The close of escrow
on the Property and Buyer’s obligation under this Agreement to purchase the
Property shall be subject to the satisfaction, at or prior to the times stated
herein, of the following conditions, with Buyer to retain the right to waive in
writing, in whole or in part, any of the following conditions at or prior to the
time stated herein for satisfaction of such conditions or for approval or
disapproval by Buyer, as provided in Section 4.2, below:


                                       4.1.1 Preliminary Title Report Seller
shall deliver, or cause Escrow Holder to deliver, to Buyer a current preliminary
title report (“Title Report”) showing the state of the title of the Property,
and the underlying title exceptions referenced in the Title Report. Buyer shall
have until forty-five (45) days following the Effective Date of this Agreement
to notify Seller, in writing, of Buyer’s objection to any exceptions contained
in the Title Report (hereinafter referred to as “Title Defects”). If Buyer does
not approve or disapprove such Title Report in writing within such forty-five
(45) day period referred to in the immediately preceding sentence, then Buyer
shall be deemed to have approved all of the title exceptions set forth in the
Title Report. Upon receipt of notification of any Title Defects by Buyer within
the forty-five (45) day period referred to above, Seller shall have ten (10)
days within which to elect, by written notice to Buyer, to remove or delete from
the title to be conveyed to Buyer any Title Defects objected to by Buyer. If
Seller so elects to cure such Title Defects, Seller shall remove the same from
record title at Seller’s expense at or prior to the close of escrow and such
Title Defects shall not constitute Approved Exceptions (defined below). If
Seller does not elect to cure such Title Defects, Seller shall notify Buyer
thereof in writing within said ten (10) day period, and Buyer may elect by
giving written notice to Seller on or before the expiration of the Feasibility
Period referred to below to either waive its objections and proceed with the
purchase of the Property pursuant to the terms of this Agreement or terminate
this Agreement and all of its obligations, in which event Buyer shall be
entitled to the immediate return of Buyer’s Deposits and all interest accrued
thereon while in escrow. If Buyer fails to make such election prior to the
expiration of the Feasibility Period, then Buyer shall be deemed to have elected
not to terminate this Agreement as provided in the immediately preceding
sentence. The preceding to the contrary notwithstanding, Seller hereby agrees
that on or before the Closing under this Agreement, Seller shall remove, or
cause to be removed, from the condition of title to the Property, at no cost to
Buyer, all deeds of trust and other monetary liens (other than non-delinquent
real property taxes and assessments) affecting the Property, or any portion
thereof. Without having to object in writing to the same during the forty-five
(45) day title objection period set forth above, Seller acknowledges that Buyer
objects to any and all deeds of trust or mortgages affecting the Property, and
Seller agrees to cause the same to be removed from title to the Property on or
prior to the close of escrow hereunder and the same shall not be Approved
Exceptions. For purposes of this Agreement, the term “Approved Exceptions” shall
mean those title exceptions applicable to the Property which are accepted by
Buyer in accordance with the terms of this Section 4.1.1.


                                       4.1.2 Feasibility Study. Buyer shall have
until the date which is sixty (60) days following the Effective Date (the
“Feasibility Period”) (i) to conduct such studies or investigations of the
Property (including, without limitation, Phase I and Phase II environmental
assessments and geotech studies, subject to Section 6.1 hereof) or matters
pertaining thereto as Buyer may deem appropriate to ascertain whether the
Property is suited to Buyer’s intended purposes, including any studies or
investigations necessary to ascertain the likelihood of obtaining governmental
approval of Buyer’s entitlement applications and such other governmental
approvals or permits as may be necessary to enable Buyer to develop the Property
for Buyer’s intended purposes; (ii) to determine in Buyer’s sole discretion
whether the development of the Property is economically feasible, and (iii) to
deliver to Seller its written notice of approval or disapproval of the
feasibility of the Property. If Buyer gives Seller written notice of disapproval
on or before the expiration of the Feasibility Period, then this condition shall
be deemed unsatisfied this Agreement and all rights and obligations of Seller
and Buyer under this Agreement (except for those rights or obligations that
expressly survive termination of this Agreement) shall terminate and the
Deposits made by Buyer hereunder, together with all interest accrued thereon
while held in escrow, shall be promptly refunded to Buyer. If Buyer does not
give Seller written notice of disapproval (or gives Seller written notice of
approval) on or before the expiration of the Feasibility Period, then the
condition set forth in this Section 4.1.2 shall be satisfied.


                                       4.1.3 Title Policy. At the close of
escrow on the Property, Escrow Holder shall be willing and prepared to issue to
Buyer a CLTA standard form owner’s policy of title insurance (or, if Buyer so
elects and Buyer has obtained a survey or updated survey, if necessary, an ALTA
owner’s extended coverage policy of title insurance (Form 1970)) in the amount
of the Purchase Price insuring Buyer’s fee title to the Property, subject only
to current, non-delinquent real property taxes and assessments, the Approved
Exceptions applicable to the Property, and the standard printed exclusions to
title in a CLTA standard form or ALTA extended coverage, as the case may be,
owner’s policy of title insurance.


                                       4.1.4 Performance by Seller. Seller shall
have performed, observed and complied with all of the covenants and agreements
required by this Agreement to be performed, observed and complied with by it
within the applicable time period set forth herein for performance of such
covenants and agreements (or if Seller breaches or defaults in the performance
of any such obligation required to be performed by Seller (other than its
obligation to deliver title to the Property to Buyer at the close of escrow in
the condition required by this Agreement), then Seller shall have cured the same
within the five (5) day cure or grace period set forth in Section 10.1 below).
The representations and warranties of Seller set forth in Section 8.1 shall be
true and correct as of the date escrow is to close hereunder.


                           4.2 Failure of Buyer’s Conditions to Closing. If any
of the conditions in Sections 4.1.1 or 4.1.2 are not satisfied (or waived in
writing by Buyer) at or prior to the time prescribed herein, then this Agreement
shall terminate, all rights, obligations and liabilities of Seller and Buyer
under this Agreement (except those that expressly survive termination of this
Agreement) shall cease and the Deposits made by Buyer hereunder, together with
all interest accrued thereon while held in escrow, shall be promptly refunded to
Buyer. If the condition set forth in Section 4.1.3 above is not satisfied on or
before the close of escrow hereunder (or waived in writing by Buyer), then Buyer
shall have the right to terminate this Agreement upon written notice to Seller
and, in the event of such termination, all rights, obligations and liabilities
of Seller and Buyer under this Agreement (except those that expressly survive
termination of this Agreement) shall cease and Seller shall cause the entire
Deposits made by Buyer under this Agreement, together with all interest accrued
thereon while in escrow, to be promptly refunded to Buyer; provided, however, if
such condition in Section 4.1.3 above fails as a result of a breach or default
by Seller hereunder, then the provisions of Section 10.1 shall apply). If any of
the conditions described in Section 4.1.4 are not satisfied or waived in writing
by Buyer on or prior to the time prescribed herein, then, in addition to its
rights and remedies described in Section 10.1 below, Buyer shall have the right
to terminate this Agreement upon written notice to Seller and, in the event of
such termination, Seller shall cause the entire Deposits made by Buyer under
this Agreement and all interest accrued thereon while in escrow, to be promptly
refunded to Buyer.


                           4.3 Seller’s Conditions to Closing The close of
escrow on the Property and Seller’s obligation under this Agreement to sell the
Property shall be subject to the satisfaction, at or prior to the time stated
herein, of the following condition, with Seller to retain the right to waive in
writing, in whole or in part, the condition set forth in Section 4.3.1 at or
prior to the time stated herein for satisfaction of such condition:


                                       4.3.1 Performance by Buyer. Buyer shall
have performed, observed and complied in all material respects with all of the
covenants and agreements required by this Agreement to be performed, observed
and complied with by it within the applicable time period set forth herein for
performance of such covenants and agreements (or if Buyer breaches or defaults
in the performance of any such obligation required to be performed by Buyer,
then Buyer shall have cured the same within the applicable cure or grace period
set forth in Section 10.2 below).


                           4.4 Failure of Seller’s Conditions to Closing. If the
condition in Section 4.3.1 is not satisfied or waived in writing by Seller at or
prior to the time prescribed herein, and Seller is not in default or breach of
any of its obligations hereunder, then Seller may terminate this Agreement by
written notice to Buyer and, in such event, all rights, obligations and
liabilities of Seller and Buyer under this Agreement (except those that
expressly survive termination or expiration of the term of this Agreement) shall
cease and the Deposits shall be released to Seller as liquidated damages.


ARTICLE 5
GOVERNMENT ENTITLEMENTS AND APPROVALS

                           5.1 Development Approvals. In the event Buyer
acquires fee title to the Property, Buyer intends to construct, or cause to be
constructed, a commercial or industrial condominium development project thereon
(“Proposed Development”). Prior to the close of escrow hereunder, Buyer may
pursue the following in connection with the Proposed Development (collectively,
“Development Approvals”): (i)  the approval by the City of San Jose of site and
architectural approval, and (ii) such other permits or approvals as may be
required in order to undertake the Proposed Development. Buyer makes no
representations or warranties that it will be able to obtain any or all of the
Development Approvals. Upon expiration of the Feasibility Period, any
Development Approvals shall not be a condition of Buyer’s obligations to
complete the purchase of the Property which is the subject of this Agreement.


                           5.2 Cooperation by Seller. Following the date of this
Agreement, Buyer shall have the right to make application for the Development
Approvals referred to above and Seller agrees to reasonably cooperate with
Buyer, at no cost to Seller, in Buyer’s efforts to obtain such Development
Approvals. Such cooperation of Seller shall include, without limitation, the
prompt execution, acknowledgment and delivery of any applications, permits, maps
and other documents pertinent thereto as may be necessary for Buyer to obtain
the Development Approvals, provided Buyer shall pay all costs and expenses
related thereto. Seller agrees that it will not take any action adverse to, or
in opposition of, the Proposed Development and/or Buyer’s efforts to obtain the
Development Approvals referred to above.


ARTICLE 6
RIGHT OF ENTRY; DELIVERY OF DOCUMENTS

                           6.1 Right of Entry. From the Effective Date and
throughout the escrow period, Buyer and its designated agents, employees,
consultants and other representatives shall be granted a right of entry on the
Property to perform, at no cost to Seller, such soil, groundwater, engineering
and geological tests, environmental and other physical inspections and to make
such other reports as Buyer shall deem appropriate and for any other purpose
related to Buyer’s investigation or proposed development of the Property;
provided, however, that Buyer shall repair any damage to the Property caused by
Buyer’s entry and activities thereon. Any such entry shall be at reasonable
times.


                           Prior to any entry onto the Property by Buyer of its
designated agents, employees, consultants, or other representatives at any time
prior to the close of escrow hereunder, Buyer shall procure and maintain in
effect during the executory period of this Agreement, commercial general
liability insurance. Seller shall be named as an additional insured on such
liability insurance policy, and such liability insurance shall provide for
liability limits in the minimum amount of One Million Dollars ($1,000,000)
combined single limit. Seller agrees that Buyer may carry the above-described
liability insurance policy under a blanket policy of insurance. Promptly
following written request made by Seller to Buyer, Buyer shall present to Seller
a certificate of insurance evidencing the aforementioned insurance maintained by
Buyer in accordance with the terms hereof.


                           Buyer shall defend, indemnify and hold Seller
harmless from and against any bodily injuries property damage, costs and
expenses (including, without limitation, reasonable attorney’s fees) suffered or
incurred by Seller arising out of Buyer’s and/or its agents’ activities on the
Property; provided, however, that Buyer shall have no liability to Seller for
any lien, loss, claim, damage, injury, liability or expense arising as a result
of, or related to, any pre-existing dangerous or defective condition existing
in, on or under the Property or Buyer’s discovery of any hazardous or toxic
materials on or about the Property in connection with its investigation of the
Property.


                           6.2 Delivery of Due Diligence Documents. Seller does
not have in its possession or control any documents, records, maps, reports or
agreements described below. Seller shall deliver to Buyer any additional
documents or information described in this Section 6.2 that come into Seller’s
possession after the Effective Date and during the escrow period:


                                       6.2.1 All surveys, grading plans,
geologic, soils, groundwater and environmental reports and engineers’ and
consultants’ plans, reports and studies which Seller may have prepared or caused
to be prepared (or received) relating to the Property;


                                       6.2.2 All drawings, plans and
specifications with respect to any site or other improvements located on the
Property; and grading permits and building permits, including any amendments
thereto, if any, related to the improvements on the Property;


                                       6.2.3 All tentative, parcel and/or final
maps, variances, conditional use permits, entitlements and any other
governmental approved or processed documents relative to the subdivision,
development, land use and/or occupancy of the Property, if any;


                                       6.2.4 Copies of real property tax bills
for fiscal years 2004 and 2005;


                                       6.2.5 Letter from the declarant or any
architectural control committee, as applicable, under any covenants, conditions
and restrictions stating that the Property is in full compliance with the
covenants, conditions and restrictions; and


                                       6.2.6 All development agreements, design
guidelines, permits, approvals, commitments or memoranda of understanding,
including any amendments thereto, issued to or entered into by Seller with any
governmental entity relating to the development of the Property, the submissions
or applications of Seller to any governmental entity with respect to such
approvals and all correspondence, letters, notices and other documents or
writings from any governmental or quasi-governmental entities related to the
Property.


                           6.3 In the event that Buyer terminates this Agreement
pursuant to the terms and conditions hereof for any reason (other than as a
result of a breach or default by Seller hereunder), then, in such event, Buyer
shall, within three (3) business days following the cancellation of the
Agreement, deliver to Seller, at no cost to Seller and without representation or
warranty by Seller, a copy of all documents generated by Buyer or its agents
which are referenced in Paragraph 6.2, above (“Buyer’s Work Product”) and Seller
shall have the right to use said Buyer’s Work Product. The preceding to the
contrary notwithstanding, Buyer shall no obligation to deliver to Seller any
financial projections, marketing studies, architectural plans or other
proprietary documents or documents protected by the attorney-client privilege.
Seller hereby agrees to indemnify, defend and hold harmless Buyer from and
against any and all damages, losses, liabilities, claims, actions, causes of
action, costs and expenses (including, without limitation, attorneys’ fees)
arising out of Seller’s or its successors or assigns use of any of Buyer’s Work
Product. The obligations of Seller and Buyer under this Section 6.3 shall
survive the termination of this Agreement.


ARTICLE 7
ESCROW AND ESCROW CLOSING; PRORATIONS; COSTS

                           7.1 Close of Escrow. Within three (3) days following
the date this Agreement is fully executed by Buyer and Seller, an escrow shall
be opened by Seller at First American Title Guaranty Company, 1737 North First
Street, San Jose, CA 95112. Escrow shall close on the Property upon five (5)
days prior written notice from Buyer to Seller; provided, however, in no event
shall escrow close later than the date ninety (90) days following the
satisfaction (or waiver in writing by Buyer) of the conditions set forth in
Section 4.1.2 above (the “Outside Closing Date”). The close of escrow is subject
to satisfaction (or waiver in writing by the applicable party for whose benefit
the condition exists) of the conditions set forth in Sections 4.1 and 4.3. The
close of escrow on the Property (or closing of escrow or Closing) shall mean the
recordation of the grant deed for the Property, as described in Section 7.4. The
date of closing of escrow on the Property (“Closing Date”) shall be the date on
which the Grant Deed describing the Property (defined in Section 7.2) is
recorded.


                           7.2 Deed and Payment. Seller shall deposit with
Escrow Holder prior to the Closing Date, a grant deed (“Grant Deed”) in the form
of Exhibit B attached hereto, incorporating the legal description of the
Property and properly executed and acknowledged by Seller. At the close of
escrow, fee title to the Property shall be vested in Buyer or its designee or
assignee subject only to the Approved Exceptions. Seller shall also deposit with
Escrow Holder prior to the Closing Date, for delivery to Buyer at closing, an
Assignment (“Assignment”) in the form of Exhibit C attached hereto. The parties
hereto shall instruct Escrow Holder to deliver to Seller the Purchase Price
(less Seller’s share of closing costs and prorations) when (1) the conditions of
Buyer’s obligation to close escrow on the Property, as specified in Section 4.1,
have been either satisfied (or waived by Buyer in writing), (2) Escrow Holder
has recorded the Grant Deed describing the Property and Escrow Holder is able
and willing to deliver the Assignment to Buyer; and (3) Escrow Holder is
prepared and willing to issue to Buyer a policy of title insurance, as described
in Section 7.3.


                           7.3 Title Insurance. The parties hereto shall
instruct Escrow Holder to provide to Buyer, at the close of escrow on the
Property, a CLTA standard form owner’s policy of title insurance (or at Buyer’s
election, an ALTA extended coverage owner’s policy (Form 1970)) in the amount of
the Purchase Price, showing fee title to the Property, vested in Buyer subject
only to the following exceptions: (1) non-delinquent real property taxes; (2)
the Approved Exceptions; and (3) the standard printed exclusions from coverage
in a CLTA standard form owner’s, or an ALTA extended coverage owner’s, policy of
title insurance. The Property shall be free of all leases and other third party
occupancy agreements as of the Closing Date. Seller shall cause any and all
leases affecting the Property to be terminated or expire prior to the Closing
hereunder.


                           7.4 Recordation and Delivery. At the close of escrow,
the parties hereto shall instruct Escrow Holder to forward the Grant Deed
describing the Property to the Santa Clara County Recorder for recordation and
to deliver the policy of title insurance and all tax statements to Buyer at the
address set forth in Article 11. Escrow Holder shall be instructed to request
the Santa Clara County Recorder not to affix the amount of documentary transfer
taxes on the Grant Deed but on a separate statement to be attached to the Grant
Deed after recording.


                           7.5 Prorations The parties hereto shall instruct
Escrow Holder to prorate between Buyer and Seller at close of escrow
non-delinquent installments of real property taxes and assessments covering the
Property for the applicable fiscal year as of such close of escrow, and City
utilities (i.e. water service, sewer service and refuse collection).


                           7.6 Costs. County transfer taxes incurred in
connection with the conveyance of the Property to Buyer shall be paid by Seller.
City conveyance taxes incurred in connection with the conveyance of the Property
to Buyer shall be shared equally by Seller and Buyer. The escrow fees incurred
in connection with the consummation of the transaction described herein shall be
borne by Seller. Seller shall pay that portion of the title insurance premium
allocable to a CLTA standard form owner’s policy of title insurance and Buyer
shall pay the excess premium, if applicable, associated with an ALTA extended
owners’ policy of title insurance and the cost of any title insurance
endorsements requested by Buyer. Recording charges and all other closing costs
customarily incurred in connection with the closing of the purchase and sale
transaction described herein shall be borne by the parties in accordance with
the custom in Santa Clara County. Except as otherwise provided in Article XIII
and Section 15.3 below, each party shall bear its own attorneys’ fees incurred
in connection with the subject transaction.


                           7.7 Seller’s Affidavit. At or prior to the close of
escrow, Seller shall execute and deposit in escrow for delivery to Escrow Holder
and Buyer a Seller’s affidavit meeting the requirements of Internal Revenue Code
Section 1445(b)(2), certifying that Seller is not a “foreign person” within the
meaning of Internal Revenue Code Section 1445(f)(3). At or prior to the close of
escrow, Seller shall also execute a California Withholding Exemption Certificate
(Form 593-C or its equivalent) indicating Buyer is not required to withhold any
portion of the Purchase Price at close of escrow.


ARTICLE 8
SELLER’S REPRESENTATIONS AND WARRANTIES; AS IS SALE

                           8.7 Seller’s Representations and Warranties. Seller
makes the following representations and warranties, which are true as of the
date hereof and shall be true as of the close of escrow:


                                       8.1.1 Authority. Seller is the sole owner
of the Property and the person(s) executing this Agreement on behalf of Seller
are authorized to bind Seller and Seller is authorized and empowered to execute
and deliver this Agreement and perform its obligations hereunder.


                                       8.1.2 Obligations Imposed on Buyer.
Seller is not aware of any representation or commitment has been made by Seller
to any governmental authority, utility company, or school district relating to
any portion of the Property, which would impose an obligation upon Buyer (i) to
make any contributions or dedications of money or land, (ii) to construct,
install, or maintain any improvements of a public or private nature on or off
the Property, or (iii) to limit or restrict the construction of improvements on
the Property to specific plans. To the best of Seller’s knowledge, there are no
proposals for governmental or quasi-governmental changes to the Property or any
adjacent real property.


                                       8.1.3 Notice of Interest in Property. No
written notice has been given to Seller of any threatened or pending action to
establish an ownership, possessory or beneficial interest in the Property or of
any proceedings which may result in the issuance of such notice, and Seller is
aware of no such notice or proceedings.


                                       8.1.4 Legal Actions Affecting the
Property. There are no claims, suits, actions, or legal proceedings pending or,
to the best of Seller’s knowledge, threatened which affect the Property, or any
portion thereof, or Seller’s ability to perform its obligations hereunder.


                                       8.1.5 Toxic or Hazardous Materials. To
the best of Seller’s knowledge, except as otherwise set forth in any
environmental reports or studies to be provided to Buyer pursuant to the
provisions of the first sentence of Section 6.2 above, Seller is not aware of
any Hazardous Materials on, in or under the Property. Except as otherwise set
forth in any environmental reports or studies to be provided to Buyer pursuant
to the provisions of the first sentence of Section 6.2 above, Seller did not
cause any Hazardous Materials to be placed or released on the Property, or any
portion thereof, in violation of applicable environmental laws. For purposes of
this Agreement, “Hazardous Materials” shall mean any chemical, substance, waste
or material which is deemed hazardous, toxic, a pollutant or a contaminant,
under any federal, state or local statute, law, ordinance, rule, regulation or
judicial or administrative order or decisions, now or hereafter in effect, or
which has been shown to have significant adverse effects on human health or the
environment. Hazardous Materials shall include, without limitation, substances
defined as “hazardous substances,” “hazardous materials,” or “toxic substances”
in the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. § 9601, et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq.; and those substances defined as
“hazardous wastes” in Section 25117 of the California Health & Safety Code or as
“hazardous substances” in Section 25316 of the California Health &Safety Code;
in the regulations adopted and publications promulgated pursuant to such laws
including Sections 66680 through 66685 of Title 22 of the California
Administrative Code, Division 4, Chapter 30; and in the Hazardous Materials
storage, use or discharge ordinances of Santa Clara County, if any.


                                       8.1.6 Delivery of Documents. Seller does
not have in its possession or control any documents, records, maps, reports or
agreements described in Section 6.2.


                                       8.1.7 Notice of Violations. Seller has
not received any written notice that the Property is in violation of any laws,
statutes, ordinances, rules, codes, or regulations regulating, affecting or
governing the Property, and Seller is not aware of any such violation(s).


                                       8.1.8 Soils. To the best of Seller’s
knowledge, there are no soils or archaeological conditions on the Property
adverse to its development.


                                       8.1.9 No Defaults. Seller is not in
default under any agreement affecting the Property.


                                       8.1.10 Possessory Rights. There are no
possessory rights of third parties in the Property.


                           8.8 Survival of Warranties. Seller shall promptly
advise Buyer if Seller acquires any information which would affect the continued
validity of the representations and warranties set forth in Section 8.1. If any
of said representations and warranties of Seller set forth in Section 8.1 shall
not be true and correct at the time the same is made or as of the close of
escrow hereunder, and upon written notice of termination from Buyer to Seller on
or prior to such close of escrow, this Agreement shall terminate and, in the
event of such termination, the Deposits made by Buyer under this Agreement (and
all interest accrued thereon while held in escrow) shall be immediately returned
to Buyer. The representations and warranties of Seller set forth in Section 8.1
shall survive the close of escrow for a period of six (6) months following the
closing.


                           8.3 As Is Sale. Prior to the close of escrow
hereunder, Buyer shall have inspected and examined all aspects of the Property
and its condition which Buyer believes are relevant to Buyer’s decision to
purchase the Property and satisfied itself as to all matters relating to the
Property. Except as specifically warranted by Seller in this Agreement, in
purchasing the Property pursuant to this Agreement, Buyer is relying solely on
its own investigation and inspection of the Property, and that, as between
Seller and Buyer, the Property will be conveyed to and accepted by Buyer at
close of escrow in its AS IS, WHERE IS condition. Buyer acknowledges and agrees
that: (i) except as specifically set forth in Section 8.1, Seller has not made
any representation or warranty, express or is implied, written or oral,
concerning the Property or any use to which the Property may or may not be put.
Buyer specifically acknowledges and agrees that Buyer is not relying on any
representations or warranties of any kind whatsoever, express (other than as
otherwise expressly provided in this Agreement) or implied, from Seller, its
agents, employees, representatives or brokers as to any matters concerning the
Property, including without limitation: (i) the quality, nature, adequacy, and
physical condition of the Property and the improvements thereon, (ii) the
quality, nature, adequacy, and physical condition of soils, geology and any
groundwater, (iii) the existence, quality, nature, adequacy and physical
condition of utilities, infrastructure and site improvements, if any, and public
improvements serving the Property, (iv) the development potential of the
Property, and the Property’s merchantability, fitness, suitability, or adequacy
of the Property for any particular purpose, (v) the zoning or other legal status
of the Property, (vi) the status of entitlements, permits and approvals with
respect to the Property, (vii) the size of the Property, (viii) the value of the
Property, or (ix) the Property’s compliance with any environmental laws, or any
other federal, state or local laws, statutes, regulations, codes, ordinances,
rules, administrative orders, or any other requirements applicable to the
Property. Buyer agrees that, from and after Close of Escrow, as between Buyer
and Seller, Buyer shall conclusively be deemed to have accepted the Property in
its then existing condition, “AS IS,” without warranty of any kind, except as
set forth in Section 8.1.


                           Seller has informed Buyer and Buyer acknowledges that
Seller acquired ownership of the subject Property through a foreclosure, has not
occupied nor conducted any investigation or studies on subject Property. Seller
is not a developer or builder of the subject Property. Buyer is strongly advised
and urged to investigate the condition and suitability of all aspects of the
subject Property and all matters affecting the value or desirability of the
subject Property and purchasing the subject Property is relying on Buyer’s own
investigation and that of professionals retained or hired by Buyer.


                           As of the close of escrow, Buyer hereby expressly
waives and releases any and all claims, whether know or unknown, that Buyer may
now have or hereafter acquire against Seller arising from or connected with the
Property, whether related to the valuation of the Property, to any defect in any
Property, or to any other condition (including, without limitation, any
environmental condition) affecting the Property, or otherwise; provided,
however, that such waiver and release (and the general release under California
Civil Code Section 1542 below) shall not apply to matters covered by the
specific representations and warranties contained in Sections 8.1.1 through
8.1.10 above or to any other matter expressly represented and warranted
elsewhere by Seller herein. The foregoing release specifically includes any
claim under any environmental laws but does not include any claim based on a
breach of Seller’s representation or warranty under Section 8.1.5 above.


                           As of the close of escrow hereunder, Buyer hereby
releases and forever discharges Seller, its partners, officers, directors,
shareholders, employees, agents, representatives, affiliates, insurers, and
their successors and assigns (collectively “Seller Related Parties”) from any
and all claims and causes of action of any kind, whether known or unknown,
suspected or unsuspected, actual or potential, existing now or in the future,
arising out of or around the Property, or of the air, soil, groundwater or
surface water at or beneath the Property, and whether or not caused by Seller or
predecessor in interest of Seller or any other person or entity; provided,
however, that such waiver and discharge shall not apply to matters covered by
the specific representations and warranties contained in Sections 8.1.1 through
8.1.10 above or to any other matter expressly represented and warranted
elsewhere by Seller herein..


                           Without limiting the foregoing, as of the close of
escrow hereunder, Buyer releases and forever discharges Seller from any and all
claims and causes of action under or with respect to the
Carpenter-Presley-Tanner Hazardous Substance Account Act (California Health and
Safety Code Section 25300 et seq.) (including section 25359.7, Title 42 U.S.C.
section 9601 et seq. (“CERCLA”), and or Title 42 U.S.C. Section 6901 et seq.
(“RCRA”), as these laws may be amended in the future; provided, however, that
such release and discharge shall not apply to matters covered by the specific
representations and warranties contained in Sections 8.1.1 through 8.1.10 above
or to any other matter expressly represented and warranted elsewhere by Seller
herein...


                           Buyer, on behalf of itself, its officers, directors,
employees, agents and their respective successors and assigns hereby expressly
waives, as of the close of escrow, all rights and benefits afforded by the
provisions of Section 1542 of the California Civil Code which provides as
follows:


                           “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”


                           The provisions of this Section 8.3 shall survive
Close of Escrow in perpetuity.


ARTICLE 9
COVENANTS OF SELLER

                           9.1 Seller’s Covenants. Seller hereby covenants and
agrees as follows:


                                       9.1.1 Seller covenants and agrees to pay
off and discharge in full and/or remove from the condition of title of the
Property at or prior to the close of escrow hereunder, as the case may be, all
deeds of trust, mortgages and other monetary liens (other than non-delinquent
real property taxes and assessments) affecting the Property, and the same shall
not constitute Approved Exceptions.


                                       9.1.2 Prior to the close of escrow
hereunder (or earlier termination of this Agreement in accordance with the terms
of this Agreement), Seller shall not, without the prior written consent of Buyer
(which may be given or withheld in Buyer’s sole discretion), create any
encumbrance or lien upon the Property, or originate or cause any assessments to
be charged against the Property.


                                       9.1.3 Seller shall not enter into any
service contracts, maintenance agreements, property management contracts, leases
or other agreements, or any amendments, modifications, extensions or renewals to
or of the same, with respect to the Property, or any portion thereof which would
survive the close of escrow, without the prior written consent of Buyer (which
consent shall not be unreasonably withheld). Seller shall terminate, as of the
close of escrow hereunder, all service contracts, maintenance agreements and
property management contracts applicable to all or any portion of the Property
and/or the improvements thereon.


                                       9.1.4 Prior to the close of escrow
hereunder, Seller shall continue to manage, operate and maintain the Property
employing the same management, operation and maintenance standards as were
employed by Seller prior to the execution of this Agreement.


ARTICLE 10
DEFAULTS

                           10.1 Seller Default. In the event Seller fails or
refuses to perform any of its obligations under this Agreement when due and such
failure or refusal continues for a period of at least five (5) days following
receipt of written notice by Seller from Buyer (except that such five (5) day
cure period shall not be applicable to any breach by Seller of its obligation to
deliver title to the Property to Buyer at closing in the condition required by
this Agreement), then Seller shall be in breach or default of such obligation(s)
under this Agreement. In the event of such breach or default, Buyer shall be
entitled to (a) to terminate this Agreement, in which event, Seller shall
promptly refund, or cause Escrow Holder to refund, to Buyer the Deposits and all
interest accrued thereon while in escrow, and Buyer may bring an action to
recover all damages suffered or incurred by Buyer as a result of Seller’s
breach, or (b) to exercise any and all other rights and remedies available to
Buyer at law or in equity, including, without limitation, filing an action for
specific performance.


                           10.2 Buyer Default. In the event Buyer fails or
refuses to perform any of its obligations under this Agreement when due and such
failure or refusal continues for a period of at least five (5) days following
receipt of written notice by Buyer from Seller, (except that such five (5) day
period shall not be applicable to any breach of Buyer of its obligations to
timely deposit the entire purchase price with the Escrow Holder prior to Close
of Escrow.) then Buyer shall be in breach or default of such obligation(s) under
this Agreement. In the event of such breach or default, Seller shall be
entitled, as its sole and exclusive remedy, to receive and retain the Deposits
as liquidated damages; except that if Buyer breaches its indemnification
obligation under Section 6.1 above, then Seller shall not be so limited in its
remedies and may pursue an action against Buyer for breach of such
indemnification obligation.


ARTICLE 11
NOTICES

                           All notices called for pursuant to these instructions
shall be given in writing by personal delivery, or by facsimile (with copy of
such notice sent not later than the next day by mail or overnight private
courtier in accordance with the provisions herein) or by overnight mail or
overnight private courier. Facsimile notices shall be deemed received on the day
sent if sent prior to 6:00 p.m. Pacific Time or if sent after 6:00 p.m. Pacific
Time, then deemed received on the next day. Overnight mail or couriered notices
shall be deemed received the next business day following deposit into the U.S.
mail or delivery to the private courier. Mailed or couriered notices shall be
addressed as set forth below, but either party may change its address by giving
written notice thereof to the other in accordance with the provisions of this
Article.


To Seller: Owens Mortgage Investment Fund
a California Limited Partnership
2221 Olympic Boulevard
Walnut Creek, CA 94595
Attn: William C. Owens, President
Facsimile No.: ( 925) 935-1486
With copy to:
The Law Offices of A. Nick Shamiyeh
2221 Olympic Boulevard, Suite 100
Walnut Creek, CA 94595
Attn: A. Nick Shamiyeh
Facsimile No. : (925) 935-9407
To Buyer:
Venture Development Corporation
600 Miller Avenue
Mill Valley, CA 94941
Attn: Mark Heavey
Facsimile No.: (415) 381-8285
With copy to:
Berliner Cohen
10 Almaden Blvd., 11th Floor
San Jose, CA 95113
Attn: Samuel L. Farb, Esq.
Facsimile No.: (408) 998-5388
To Escrow
  Holder:
First American Title Guaranty Company
1737 North First Street
San Jose, CA 95112
Attn: Jessica Avila
Facsimile No.: (408) 451-7818

ARTICLE 12
BROKER’S COMMISSIONS

                           Buyer and Seller each represents and warrants to the
other that it has not dealt with any real estate broker, agent or salesperson in
connection with this transaction to whom a commission may be owed other than CPS
Commercial Property Services (“CPS”). Buyer covenants and agrees to pay CPS a
commission in connection with the transaction described herein at the close of
escrow pursuant to a separate written agreement. Such commission shall be
payable to CPS if, and only if, escrow closes under this Agreement, as the same
may be amended by Seller and Buyer. Buyer shall indemnify, defend and hold
Seller harmless from and against any and all claims, demands, actions, causes of
action, liabilities, judgments or costs (including, without limitation,
attorneys’ fees and court costs) respecting payment of any sales commission,
brokerage commission or finder’s fee to CPS pursuant to the terms of the
separate written agreement between Buyer and CPS. In addition, each party shall
indemnify, defend and hold harmless the other on account of any claims, demands,
causes of action, or judgments respecting payment of any sales commission,
brokerage commission or finder’s fee, including attorneys’ fees and court costs,
arising from or brought by any third party (other than the CPS) who has dealt or
claims to have dealt with such indemnifying party pertaining to the Property.
The obligations under this Article 12 shall survive the close of escrow.


ARTICLE 13
TRADE OR EXCHANGE

                           Buyer agrees to reasonably cooperate with Seller in
the event Seller attempts to effectuate a Section 1031 exchange with respect to
the Property. Such cooperation shall include payment at closing hereunder of all
or part of the sales price to a qualified intermediary, in lieu of Seller, under
a deferred type exchange, provided that Buyer shall not be required to obtain
title to any exchange or target property, execute any promissory note or other
document or instrument which would or could impose personal liability upon
Buyer, enter into any contract with a third party or make any payment to a third
party (other than as provided above), or incur any additional expense, cost or
liability whatsoever (including, but not limited to, liabilities or warranties
of title, or assumption of indebtedness) with regard to the Section 1031
exchange or exchanges. Buyer shall not be obligated to incur any additional
fees, costs or expenses and shall not be obligated to execute documents without
Buyer’s attorneys’ approval of all such documents reasonably required by Seller
in connection with such exchange or exchanges. Seller hereby agrees to indemnify
and hold harmless Buyer from any claim, damage, liability, demand, cause of
action, loss, cost, or expense (including, without limitation, reasonable
attorney’s fees) Buyer may suffer or incur as a result of Buyer’s participation
in the aforesaid exchange or exchanges. Notwithstanding the foregoing, Buyer’s
agreement hereunder to participate in a tax-deferred exchange or exchanges shall
not extend the closing date hereunder. Buyer shall not, by this Agreement or
acquiescence to the exchange contemplated by this Article 13, (a) have its
rights under this Agreement affected or diminished in any manner or (b) be
responsible for compliance with or be deemed to have warranted to Seller that
any exchange in fact complies with Section 1031 of the Internal Revenue Code of
1986, as amended. The obligations of Seller under this Article 13 shall survive
the close of escrow.


ARTICLE 14
GENERAL ESCROW INSTRUCTIONS

                           Except as otherwise expressly provided herein and in
lieu of the general provisions of Escrow Holder’s standard form instructions,
the following shall apply:


                           14.1 Deposit of Funds. All funds received in this
escrow shall be deposited with other escrow funds in a general escrow account or
accounts of Escrow Holder, with any state or national bank, and may be
transferred to any other general escrow account or accounts. All disbursements
shall be made by check of Escrow Holder.


                           14.2 Prorations and Adjustments. All prorations
and/or adjustments called for in this escrow are to be made on the basis of a
thirty (30) day month.


                           14.3 Transaction Reporting. Escrow Holder is
instructed to report this transaction on Form 1099 pursuant to Section 6045 of
the Internal Revenue Code as amended by the Tax Reform Act of 1986.


ARTICLE 15
GENERAL PROVISIONS

                           Buyer and Seller further agree as follows:


                           15.1 Possession. Buyer shall be entitled to
possession of the Property on the Closing Date, free and clear of all tenancies
and other third party occupancy rights.


                           15.2 Merger. All negotiations and agreements, oral or
written, heretofore had by and between the parties and their agents with respect
to this transaction are merged into this Agreement, which completely sets forth
the obligations of the parties.


                           15.3 Attorneys’ Fees. In the event either party
brings an action at law or in equity to enforce, interpret or redress the breach
of this Agreement, the prevailing party in such action shall be entitled to its
litigation expenses and reasonable attorneys’ fees incurred in addition to all
other relief as may be allowed by law. “Prevailing party” within the meaning of
this Section shall include, without limitation, a party who brings an action,
which action is dismissed after the other party’s payment of the sum allegedly
due or performance of the covenant allegedly breached or if the party obtains
substantially the relief sought by it in the action.


                           15.4 Amendment. This Agreement may be amended only by
a writing signed by each of the parties hereto.


                           15.5 Assignment. Buyer shall have the right to assign
this Agreement or its rights or obligations hereunder subject to obtaining the
prior written approval of Seller (which approval shall not be unreasonably
withheld, conditioned or delayed). The preceding notwithstanding, Buyer shall
have the right, without having to obtain Seller’s consent but upon written
notice to Seller, to assign this Agreement or Buyer’s rights and obligations
hereunder, to an entity in which an affiliate of Buyer or Robert J. Eves holds a
direct or indirect interest. At the Close of Escrow hereunder, title to the
Property shall vest in such entity designated by Buyer. In the event of any
assignment by Buyer hereunder, Buyer shall not be released of any of its
obligations under this Agreement.


                           15.6 Successors. Subject to the provisions of Section
15.5 above, All terms and provisions of this Agreement shall be binding upon and
shall inure to the benefit of, and be enforceable by, the respective assigns and
successors of Seller and Buyer.


                           15.7 Captions. The captions and headings in this
Agreement are for reference and convenience only and shall not limit or expand
the meaning of the provisions of this Agreement.


                           15.8 Governing Law. This Agreement shall be governed
by the laws of the State of California.


                           15.9 Exhibits. All exhibits attached hereto are
incorporated herein by reference.


                           15.10 Interpretation of Agreement. The parties hereto
acknowledge and agree that, although this Agreement has been drafted by Buyer’s
legal counsel, Seller or its legal counsel have negotiated, or had an
opportunity to negotiate, the terms of such Agreement. Consequently, the
doctrine that ambiguities in an agreement should be resolved against the
drafting party shall not be employed in connection with this Agreement and this
Agreement shall be interpreted in accordance with its fair meaning.


                           15.11 No Waiver. No failure of either party hereto to
exercise any right hereunder or to insist upon strict compliance with any
obligations specified herein, shall constitute a waiver of either party’s right
to demand exact compliance with the terms hereof.


                           15.12 Back-Up Offers. Seller shall continue to market
the subject Property for sale and may accept back-up offers to sell the
Property.


                           15.13. No Representation as to Size. Seller has not
made and is not herein making any representations of the size of the subject
Property. The selling price shall not be adjusted to reflect actual size of the
subject Property.


                           15.14 Condemnation. If, prior to the close of escrow,
all or any portion of the Property is taken by condemnation or eminent domain
(or is the subject of a pending or contemplated taking which has not been
consummated), Seller shall immediately notify Buyer of such fact. In such event
or upon Buyer acquiring knowledge of such condemnation or pending or
contemplated taking, Buyer shall have the option to terminate this Agreement
upon written notice to Seller given not later than thirty (30) days after
receipt of such notice from Seller or after Buyer acquires knowledge of such
condemnation or pending or contemplated taking. Upon such termination, Escrow
Holder or Seller, as the case may be, shall return the Deposits (and all
interest accrued thereon while in escrow) to Buyer, and neither party shall have
any further rights or obligations hereunder, other than pursuant to any
provision hereof which expressly survives the termination of this Agreement. If
Buyer does not elect to terminate this Agreement and closes escrow in accordance
with this Agreement, Seller shall assign and turn over to Buyer at closing, and
Buyer shall be entitled to receive and keep, all awards (received or to be
received) for the taking by condemnation and Buyer shall be deemed to have
accepted the Property subject to the taking without reduction in the Purchase
Price.


                           15.15 Counterparts. This Agreement may be executed in
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.


                           15.16 ARBITRATION OF DISPUTES: (If initialed by all
parties) Buyer and Seller agree, subject to the exclusions set forth below, that
any dispute or claim between Buyer and Seller with respect to, or arising out
of, this Agreement shall be decided by neutral, binding arbitration in
accordance with the California Arbitration Act, Code of Civil Procedure 1280 et
seq. and not by court action except as provided by California law for judicial
review of arbitration proceedings. The parties to an arbitration may agree in
writing to use different rules and/or arbitrator(s). In all other respects, the
arbitration shall be conducted in accordance with Part III, Title 9 of the
California Code of Civil Procedure. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
parties shall have the right to discovery in accordance with the Code of Civil
Procedure § 1283.05.


                           Anything herein to the contrary notwithstanding, the
parties agree that the following procedure shall govern the making of the award
by the arbitrator(s):


                           (a) a Tentative Award shall be made by the
arbitrator(s) within thirty (30) days following submission of the matter to the
arbitrator(s); (b) the Tentative Award shall explain the factual and legal basis
for the arbitrator’s (or arbitrators’) decision as to each of the principal
controverted issues; (c) the Tentative Award shall be in writing unless the
parties agree otherwise; provided, however, that if the hearing is concluded
within one day, the Tentative Award may be made orally at the hearing in the
presence of the parties; (d) within fifteen (15) days after the Tentative Award
has been served or announced, any party may serve objections to the Tentative
Award. Upon objections being timely served, the arbitrator(s) may call for
additional evidence, oral or written argument, or both. If no objections are
filed, the Tentative Award shall become final without further action by the
parties or arbitrator(s), and (e) within thirty (30) days after the filing of
objections, the arbitrator(s) shall either make the Tentative Award final or
modify or correct the Tentative Award, which shall then become final as modified
or corrected.


                           The following matters are excluded from arbitration
hereunder (a) a judicial or non-judicial foreclosure or other action or
proceeding to enforce a deed of trust, mortgage or real property sales contract
as defined in Section 2985; (b) an unlawful detainer action; (c) the filing or
enforcement of a mechanic’s lien; (d) any matter which is within the
jurisdiction of a probate court or small claims court; or (e) an action for
bodily injury or wrongful death, or for latent or patent defects to Code of
Civil Procedure 337.1 or 337.15 applies. The filing of a judicial action to
enable the recording of a notice of pending action, for order of attachment,
receivership, injunction, or other provisional remedies, shall not constitute a
waiver of the right to arbitrate under this provision.


                           NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE
AGREEING TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE
ARBITRATION OF DISPUTES PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY
CALIFORNIA LAW AND YOU ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE
DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU
ARE GIVING UP YOUR JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS
ARE SPECIFICALLY INCLUDED IN THE ARBITRATION OF DISPUTES PROVISION. IF YOU
REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE
COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.


                           WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE
TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THE ARBITRATION OF
DISPUTES PROVISION TO NEUTRAL ARBITRATION.


                           Buyer’s Initials: MH       Seller’s Initials: WCO


(balance of page intentionally left blank; signature page follows on next page)







--------------------------------------------------------------------------------







                           IN WITNESS WHEREOF, the parties hereto have executed
this Agreement on the day and year first above written.


BUYER:

VENTURE DEVELOPMENT CORPORATION,
a California corporation

By:         /s/ Mark Heavey
Name:    Mark Heavey
Its:          C.O.O.


SELLER:


OWENS MORTGAGE INVESTMENT FUND,
a California limited partnership

By           Owens Financial Group, Inc.,
                a California corporation,
                 its General Partner

                 By:        /s/ William C. Owens
                 Name:   William C. Owens
                 Its:         President

  Instructions accepted this 9th day of June, 2005.


  FIRST AMERICAN TITLE GUARANTY COMPANY


  By: _________________________________
Name: _________________________________
Its: _________________________________








--------------------------------------------------------------------------------







EXHIBIT A

LEGAL DESCRIPTION OF THE PROPERTY

  Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:


[to be attached]







--------------------------------------------------------------------------------







EXHIBIT B

  Order No. _______________
Escrow or Loan No. _______________


  RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:


  Venture Development Corporation
600 Miller Avenue
Mill Valley, CA 94941
Attn: Mark Heavey



--------------------------------------------------------------------------------

SPACE ABOVE THIS LINE FOR RECORDER’S USE                

Mail Tax Statements to: The undersigned grantor declares:
___________________________________
c/o Venture Development Corporation
600 Miller Avenue
Mill Valley, CA 94941
Attn: Mark Heavey  
Documentary Transfer Tax is shown on a separate sheet attached
to this deed and is not a part of the public record.

--------------------------------------------------------------------------------



  A.P.N. 678-93-030


GRANT DEED

  FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,


  Owens Mortgage Investment Fund, a California limited partnership


  hereby GRANT(S) to


  __________________________________________


  that certain real property in the City of San Jose, County of Santa Clara,
State of California, more particularly described as follows:


  See legal description attached hereto as Exhibit A and made a part hereof.


Dated:   _________________________________ OWENS MORTGAGE INVESTMENT FUND,
a California Limited Partnership

By:   Owens Financial Group, Inc.,
         a California corporation,
         its General Partner

         By: ___________________________
         Its: ___________________________


  Mail tax statements to: Same as above address.








--------------------------------------------------------------------------------







DO NOT RECORD                

FILOR REQUESTS
DO NOT RECORD STAMP VALUE

  DECLARATION OF TAX DUE: SEPARATE PAPER:
(Revenue and Taxation Code 11932-11933)
NOTE: This Declaration is not a public record


DOCUMENT #                                            

  Property located in:


               [        ]    Unincorporated


               [  X   ]    City of San Jose


               APN:             678-93-030


               DOCUMENTARY TRANSFER TAX $___________________________________


               [  X   ]    Computed on full value


               [       ]    Computed on full value less liens or encumbrances
remaining at the time of conveyance


               CITY CONVEYANCE TAX $___________________________________


  I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.


___________________
Date
Signature

__________________________________
Print Name

__________________________________
For (Firm Name)

DO NOT RECORD                







--------------------------------------------------------------------------------







                                                 }
STATE OF CALIFORNIA
                                                         ss.
COUNTY OF __________


                           On ________________, before me, _________________,
personally appeared __________________,


  [   ] personally known to me -OR- [   ] proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.


  WITNESS my hand and official seal.


  _______________________________
SIGNATURE OF NOTARY


  CAPACITY CLAIMED BY SIGNER


  Though statute does not require the Notary to fill in the data below, doing so
may prove invaluable to persons relying on the document.


  [   ] INDIVIDUAL


  [   ] CORPORATE OFFICERS(S)
_____________________________
Title(s)


  [   ] PARTNER(S)       [   ] LIMITED
                                      [   ] GENERAL


  [   ] ATTORNEY-IN-FACT


  [   ] TRUSTEE(S)


  [   ] GUARDIAN/CONSERVATOR


  [   ] OTHER: _____________________
                      _____________________


  SIGNER IS REPRESENTING:
Name of Person(s) or Entity(ies)



  _________________________________
___________________________








--------------------------------------------------------------------------------







EXHIBIT C

ASSIGNMENT

                           Reference is hereby made to (a) that certain real
property, consisting of approximately 14.2 acres of land, located at 455 Piercy
Road, in the City of San Jose, County of Santa Clara, State of California (APN
678-93-030), and referred to in that certain Purchase and Sale Agreement and
Escrow Instructions dated May ___, 2005, by and between Owens Mortgage
Investment Fund, a California limited liability company (“Seller”), and
_____________________________, a _______________________ (as successor to
Venture Development Corporation) (“Buyer”), (b) to the improvements, if any,
located on the above-described real property, and (c) to the easements, rights,
privileges and entitlements incident thereto (collectively, the “Property”).


                           For good and valuable consideration, receipt of which
is hereby acknowledged, Seller without recourse does hereby, give, grant,
bargain, sell, transfer, assign, convey and deliver to Buyer, all of Seller's
right, title and interest, if any, in the following: (i) all development rights,
entitlements, permits, licenses and approvals relating to the development of, or
benefiting, the Property; (ii) all intangible rights benefiting the Property,
including, without limitation, all guarantees and warranties applicable to the
Property; (iii) all rights, claims, causes of action, actions or awards
benefiting the Property; and (iv) all surveys, grading plans, geologic, soils,
groundwater and environmental reports and engineers’ and consultants’ plans,
reports and studies which Seller may have prepared or caused to be prepared (or
received) relating to the Property.


                           Seller hereby covenants that it will, at any time and
from time to time upon reasonable written request therefor, execute and deliver
to Buyer, its nominees, successor and/or assigns, any new or confirmatory
instruments which Buyer, its nominees, successors and/or assigns, may reasonably
request in order to fully transfer possession and control of, all the assets,
rights or interests of Seller intended to be transferred and assigned hereby.



SELLER:


OWENS MORTGAGE INVESTMENT FUND,
a California Limited Partnership

By:   Owens Financial Group, Inc.,
         a California corporation,
         its General Partner

         By: ___________________________
         Name: ___________________________
         Its: ___________________________







--------------------------------------------------------------------------------







August 9, 2005

  VIA FACSIMILE
AND FEDERAL EXPRESS


  Owens Mortgage Investment Fund
2221 Olympic Boulevard
Walnut Creek, CA 94595
Attn: William C. Owens Financial Group, Inc.


  Re: 455 Piercy Road, San Jose, CA (APN 678-93-030) (the “Property”)
Our File No.:12784-050


  Dear Mr. Owens:


                           This firm represents Venture Development Corporation
(“Buyer”) in connection with the Purchase and Sale Agreement and Escrow
Instructions, dated as of June 10, 2005, by and between Buyer and Owens Mortgage
Investment Fund (“Seller”) with respect to the above-referenced Property
(“Agreement”).


                           Buyer desires a thirty (30) day extension of the
Feasibility Period so that Buyer can meet with representatives of the City of
San Jose concerning certain zoning issues affecting the Property and to confirm
whether the Property’s existing zoning will allow the uses of the Property
contemplated by Buyer and its prospective commercial condominium purchasers. We
understand that, to date, Seller has not agreed in writing to such thirty day
extension. If such extension is not agreed to in writing by Seller today, then
this letter shall serve as Buyer’s notice to Seller of its disapproval of the
feasibility of the Property pursuant to Section 4.1.2 of the Agreement.


                           We are transmitting this letter solely to protect
Buyer’s right to the return of its deposit (in accordance with the Agreement) if
the extension is not granted. If Seller desires to extend the Feasibility Period
for the thirty (30) additional days beyond today, then please execute this
letter below today and return it to me no later than tomorrow. Your cooperation
in this matter would be greatly appreciated.


                           Please feel free to call if you have any questions
concerning this matter.


Very truly yours,
BERLINER COHEN
/s/ Samuel L. Farb
Samuel L. Farb
E-Mail:  slf@berliner.com


                           The undersigned hereby grants Venture Development
Corporation a thirty (30) day extension of the Feasibility Period as provided
above.


OWENS MORTGAGE INVESTMENT FUND,
a California Limited Partnership

By:   Owens Financial Group, Inc.,
         a California corporation,
         its General Partner

         By: /s/ William C. Owens
         Name: William C. Owens
         Its: President

Dated:     August 9, 2005





